Exhibit 10.2

 



INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of August 7, 2019, by and between Silver Spike Acquisition Corp., a Cayman
Islands exempted company (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, File No. 333-232734
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one of the Company’s Class A ordinary shares, par value $0.0001 per share (the
“Ordinary Shares”), and one-half of one warrant, each whole warrant entitling
the holder thereof to purchase one Ordinary Share (such initial public offering
hereinafter referred to as the “Offering”), has been declared effective as of
the date hereof by the U.S. Securities and Exchange Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Credit Suisse Securities (USA) LLC, as
representative (the “Representative”) of the several underwriters (the
“Underwriters”) named therein; and

 

WHEREAS, as described in the Prospectus, $250,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $287,500,000 if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a trust account located at all times in the United States (the
“Trust Account”) for the benefit of the Company and the holders of Ordinary
Shares included in the Units issued in the Offering as hereinafter provided (the
amount to be delivered to the Trustee (and any interest subsequently earned
thereon) is referred to herein as the “Property,” the shareholders for whose
benefit the Trustee shall hold the Property will be referred to as the “Public
Shareholders,” and the Public Shareholders and the Company will be referred to
together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $8,750,000, or $10,062,500 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that may be payable by the Company to the Underwriters upon the
consummation of the Business Combination (as defined below) (the “Deferred
Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1.             Agreements and Covenants of Trustee. The Trustee hereby agrees
and covenants to:

 



 

(a)           Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement in the Trust Account established by the Trustee
in the United States at J.P. Morgan Chase Bank, N.A. and at a brokerage
institution selected by the Trustee that is reasonably satisfactory to the
Company;

 

(b)           Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)           In a timely manner, upon the written instruction of the Company,
invest and reinvest the Property in United States government securities within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, having a maturity of 185 days or less, or in money market funds meeting
the conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended (or any
successor rule), which invest only in direct U.S. government treasury
obligations, as determined by the Company; the Trustee may not invest in any
other securities or assets, it being understood that the Trust Account will earn
no interest while account funds are uninvested awaiting the Company’s
instructions hereunder; while on deposit, the Trustee may earn bank credits or
other consideration;

 

(d)           Collect and receive, when due, all interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

 

(e)           Promptly notify the Company and the Representative of all
communications received by the Trustee with respect to any Property requiring
action by the Company;

 

(f)            Supply any necessary information or documents as may be requested
by the Company (or its authorized agents) in connection with the Company’s
preparation of the tax returns relating to assets held in the Trust Account or
in connection with the preparation or completing of the audit of the Company’s
financial statements by the Company’s auditors;

 

(g)           Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;

 

(h)           Render to the Company monthly written statements of the activities
of, and amounts in, the Trust Account reflecting all receipts and disbursements
of the Trust Account;

 

(i)            Commence liquidation of the Trust Account only after and promptly
after (x) receipt of, and only in accordance with, the terms of a letter from
the Company (“Termination Letter”) in a form substantially similar to that
attached hereto as either Exhibit A or Exhibit B, as applicable, signed on
behalf of the Company by its Chief Executive Officer or Chairman of the board of
directors of the Company (the “Board”), and complete the liquidation of the
Trust Account

 

2

 

and distribute the Property in the Trust Account, including interest (which
interest shall be net of any taxes payable and, in the case of a Termination
Letter in a form substantially similar to that attached hereto as Exhibit B,
less up to $100,000 of interest to pay dissolution expenses), only as directed
in the Termination Letter and the other documents referred to therein, or (y)
upon the date which is the later of (i) 18 months after the closing of the
Offering and (ii) such later date as may be approved by the Company’s
shareholders in accordance with the Company’s amended and restated memorandum
and articles of association, if a Termination Letter has not been received by
the Trustee prior to such date, in which case the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B and the Property in the Trust Account, including interest
(which interest shall be net of any taxes payable and less up to $100,000 of
interest to pay dissolution expenses), shall be distributed to the Public
Shareholders of record as of such date; provided, however, that in the event the
Trustee receives a Termination Letter in a form substantially similar to Exhibit
B hereto, or if the Trustee begins to liquidate the Property because it has
received no such Termination Letter by the date specified in clause (y) of this
Section 1(i), the Trustee shall keep the Trust Account open until twelve (12)
months following the date the Property has been distributed to the Public
Shareholders;

 

(j)            Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit C, withdraw from the Trust Account and distribute to the Company the
amount of interest earned on the Property requested by the Company to cover any
tax obligation owed by the Company as a result of assets of the Company or
interest or other income earned on the Property, which amount shall be delivered
directly to the Company by electronic funds transfer or other method of prompt
payment, and the Company shall forward such payment to the relevant taxing
authority, as applicable; provided, however, that to the extent there is not
sufficient cash in the Trust Account to pay such tax obligation, the Trustee
shall liquidate such assets held in the Trust Account as shall be designated by
the Company in writing to make such distribution so long as there is no
reduction in the principal amount initially deposited in the Trust Account;
provided, further, that if the tax to be paid is a franchise tax, the written
request by the Company to make such distribution shall be accompanied by a copy
of the franchise tax bill for the Company and a written statement from the
principal financial officer of the Company setting forth the actual amount
payable (it being acknowledged and agreed that any such amount in excess of
interest income earned on the Property shall not be payable from the Trust
Account). The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to said funds, and the Trustee
shall have no responsibility to look beyond said request;

 

(k)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit D, the Trustee shall distribute to the Public Shareholders of record as
of

 

3

 

such date the amount requested by the Company to be used to redeem Ordinary
Shares from Public Shareholders properly submitted in connection with a
shareholder vote to approve an amendment to the Company’s amended and restated
memorandum and articles of association (i) that would affect the substance or
timing of the Company’s obligation to redeem 100% of its public Ordinary Shares
if the Company has not consummated an initial Business Combination within such
time as is described in the Company’s amended and restated memorandum and
articles of association or (ii) with respect to any other provision relating to
shareholders’ rights or pre-initial Business Combination activity; and

 

(l)            Not make any withdrawals or distributions from the Trust Account
other than pursuant to Sections 1(i), 1(j) or 1(k) above.

 

2.             Agreements and Covenants of the Company. The Company hereby
agrees and covenants to:

 

(a)           Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chief Executive Officer. In addition, except with respect to
its duties under Sections 1(i), 1(j) and 1(k) hereof, the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it, in good faith and with reasonable
care, believes to be given by any one of the persons authorized above to give
written instructions, provided that the Company shall promptly confirm such
instructions in writing;

 

(b)           Subject to Section 4 hereof, hold the Trustee harmless and
indemnify the Trustee from and against any and all out-of-pocket expenses,
including reasonable counsel fees and disbursements, or losses suffered by the
Trustee in connection with any action taken by it hereunder and in connection
with any action, suit or other proceeding brought against the Trustee involving
any claim, or in connection with any claim or demand, which in any way arises
out of or relates to this Agreement, the services of the Trustee hereunder, or
the Property or any interest earned on the Property, except for expenses and
losses resulting from the Trustee’s gross negligence, fraud or willful
misconduct. Promptly after the receipt by the Trustee of notice of demand or
claim or the commencement of any action, suit or proceeding, pursuant to which
the Trustee intends to seek indemnification under this Section 2(b), it shall
notify the Company in writing of such claim (hereinafter referred to as the
“Indemnified Claim”). The Trustee shall have the right to conduct and manage the
defense against such Indemnified Claim; provided that the Trustee shall obtain
the consent of the Company with respect to the selection of counsel, which
consent shall not be unreasonably withheld or delayed. The Trustee may not agree
to settle any Indemnified Claim without the prior written consent of the
Company, which such consent shall not be unreasonably withheld or delayed. The
Company may participate in such action with its own counsel;

 

4

 

(c)           Pay the Trustee the fees set forth on Schedule A hereto, including
an initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until it is distributed to the Company pursuant to Sections 1(i)
through 1(j) hereof. The Company shall pay the Trustee the initial acceptance
fee and the first annual administration fee at the consummation of the Offering.
The Company shall not be responsible for any other fees or charges of the
Trustee except as set forth in this Section 2(c), Schedule A and as may be
provided in Section 2(b) hereof;

 

(d)           In connection with any vote of the Company’s shareholders
regarding a merger, amalgamation, share exchange, asset acquisition, share
purchase, reorganization or similar business combination involving the Company
and one or more businesses (a “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the shareholder
meeting verifying the vote of such shareholders regarding such Business
Combination;

 

(e)           Provide the Representative with a copy of any Termination
Letter(s) and/or any other correspondence that is sent to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after it
issues the same;

 

(f)            Instruct the Trustee to make only those distributions that are
permitted under this Agreement, and refrain from instructing the Trustee to make
any distributions that are not permitted under this Agreement;

 

(g)           Expressly provide in any Instruction Letter (as defined in
Exhibit A) delivered in connection with a Termination Letter in a form
substantially similar to that attached hereto as Exhibit A that the Deferred
Discount be paid directly to the account or accounts directed by the
Representative; and

 

(h)           Within four (4) business days after the Underwriters’ exercise of
the over-allotment option (or any unexercised portion thereof) or such
over-allotment option expires, provide the Trustee with a notice in writing of
the total amount of the Deferred Discount, which shall in no event be less than
$8,750,000 (or $10,062,500 if the Underwriters’ over-allotment option is
exercised in full).

 

3.             Limitations of Liability. The Trustee shall have no
responsibility or liability to:

 

(a)           Imply obligations, perform duties, inquire or otherwise be subject
to the provisions of any agreement or document other than this Agreement and
that which is expressly set forth herein;

 

(b)          Take any action with respect to the Property, other than as
directed in Section 1 hereof, and the Trustee shall have no liability to any
third party

 

5

 

except for liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct;

 

(c)            Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(d)            Refund any depreciation in principal of any Property;

 

(e)            Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)            The other parties hereto or to anyone else for any action taken
or omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the Trustee’s best judgment, except for the Trustee’s gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee, which
counsel may be the Company’s counsel), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee, signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;

 

(g)            Verify the accuracy of the information contained in the
Registration Statement;

 

(h)            Provide any assurance that any Business Combination entered into
by the Company or any other action taken by the Company is as contemplated by
the Registration Statement;

 

(i)            File information returns with respect to the Trust Account with
any local, state or federal taxing authority or provide periodic written
statements to the Company documenting the taxes payable by the Company, if any,
relating to any interest income earned on the Property;

 

(j)            Prepare, execute and file tax reports, income or other tax
returns and pay any taxes with respect to any income generated by, and
activities relating

 

6

 

to, the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, franchise and income tax
obligations, except pursuant to Section 1(j) hereof; or

 

(k)            Verify calculations, qualify or otherwise approve the Company’s
written requests for distributions pursuant to Sections 1(i), 1(j) and 1(k)
hereof.

 

4.             Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

5.             Termination. This Agreement shall terminate as follows:

 

(a)            If the Trustee gives written notice to the Company that it
desires to resign under this Agreement, the Company shall use its reasonable
efforts to locate a successor trustee, pending which the Trustee shall continue
to act in accordance with this Agreement. At such time that the Company notifies
the Trustee that a successor trustee has been appointed and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however, that
in the event that the Company does not locate a successor trustee within ninety
(90) days of receipt of the resignation notice from the Trustee, the Trustee may
submit an application to have the Property deposited with any court in the State
of New York or with the United States District Court for the Southern District
of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b)            At such time that the Trustee has completed the liquidation of
the Trust Account and its obligations in accordance with the provisions of
Section 1(i) hereof and distributed the Property in accordance with the
provisions of the Termination Letter, this Agreement shall terminate except with
respect to Section 2(b); or

 

(c)            If the Offering is not consummated within ten (10) business days
of the date of this Agreement, in which case any funds received by the Trustee
from the Company or Silver Spike Sponsor, LLC for purposes of funding the Trust
Account shall be promptly returned to the Company or Silver Spike Sponsor, LLC,
as applicable.

 

7

 

6.             Miscellaneous.

 

(a)            The Company and the Trustee each acknowledge that the Trustee
will follow the security procedures set forth below with respect to funds
transferred from the Trust Account. The Company and the Trustee will each
restrict access to confidential information relating to such security procedures
to authorized persons. Each party must notify the other party immediately if it
has reason to believe unauthorized persons may have obtained access to such
confidential information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee shall rely upon all information supplied
to it by the Company, including, account names, account numbers, and all other
identifying information relating to a Beneficiary, Beneficiary’s bank or
intermediary bank. Except for any liability arising out of the Trustee’s gross
negligence, fraud or willful misconduct, the Trustee shall not be liable for any
loss, liability or expense resulting from any error in the information or
transmission of the funds.

 

(b)            This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.

 

(c)            This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. Except for
Sections 1(i), 1(j) and 1(k) hereof (which sections may not be modified, amended
or deleted without the affirmative vote of sixty five percent (65%) of the then
outstanding Ordinary Shares and Class B ordinary shares, par value $0.0001 per
share, of the Company voting together as a single class; provided that no such
amendment will affect any Public Shareholder who has otherwise indicated his,
her or its election to redeem his, her or its Ordinary Shares in connection with
a shareholder vote sought to amend this Agreement), this Agreement or any
provision hereof may only be changed, amended or modified (other than to correct
a typographical error) by a writing signed by each of the parties hereto.

 

(d)            The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, State of New York, for
purposes of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

 

(e)            Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, by electronic mail or by facsimile
transmission:

 

if to the Trustee, to:

 

8

 

Continental Stock Transfer & Trust Company



One State Street, 30th Floor



New York, NY 10004



Attn: Francis Wolf and Celeste Gonzalez



Email: fwolf@continentalstock.com



Email: cgonzalez@continentalstock.com

 

if to the Company, to:

 

Silver Spike Acquisition Corp.



1114 6th Ave, 41st Floor



New York, NY 10036



Attn: Greg Gentile



Email: greg.gentile@silverspikecap.com

 

in each case, with copies to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017



Attn: Derek J. Dostal, Esq.
Email: derek.dostal@davispolk.com

 

and

 

Credit Suisse Securities (USA) LLC



Eleven Madison Avenue



New York, New York 10010-3629



Attn.: Niron Stabinsky



Email: niron.stabinsky@credit-suisse.com

 

and

 

Skadden Arps, Slate, Meagher & Flom LLP



300 South Grand Avenue, Suite 3400



Los Angeles, CA 90071



Attn:  Gregg Noel, Esq.



Email: Gregg.Noel@skadden.com

 

(f)            This Agreement may not be assigned by the Trustee without the
prior consent of the Company.

 

(g)           Each of the Company and the Trustee hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.

 

9

 

(h)           This Agreement is the joint product of the Trustee and the Company
and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto.

 

(i)            This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.

 

(j)            Each of the Company and the Trustee hereby acknowledges and
agrees that the Representative, on behalf of the Underwriters, is a third party
beneficiary of this Agreement.

 

(k)            Except as specified herein, no party to this Agreement may assign
its rights or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

10

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee           By: /s/
Francis E. Wolf     Name: Francis E. Wolf     Title: Vice President

 

 

  SILVER SPIKE ACQUISITION CORP.           By: /s/ Gregory Gentile     Name:
Gregory Gentile     Title:   Chief Financial Officer

 

 

 

 

[Signature Page to Investment Management Trust Agreement]

 

SCHEDULE A

 

Fee Item

Time and method of payment

Amount

Initial acceptance fee Initial closing of Offering by wire transfer $3,500.00  
    Trustee administration fee First year, initial closing of Offering by wire
transfer; thereafter on the anniversary of the effective date of the Offering by
wire transfer or check $10,000.00       Transaction processing fee for
disbursements to Company under Sections 1(i), 1(j) and 1(k) Deduction by Trustee
from accumulated income following disbursement made to Company under Section 1
$250.00       Paying Agent services as required pursuant to Sections 1(i) and
1(k) Billed to Company upon delivery of service pursuant to Sections 1(i) and
1(k) Prevailing rates

 

 

 

 

Sched. A-1

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company 

One State Street, 30th Floor



New York, New York 10004



Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account No. Termination Letter

 

Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Silver Spike Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [·], 2019 (the “Trust Agreement”),
this is to advise you that the Company has entered into an agreement with [·]
(the “Target Business”) to consummate a business combination with Target
Business (the “Business Combination”) on or about [insert date]. The Company
shall notify you at least seventy-two (72) hours in advance (or such shorter
time as you may agree) of the actual date of the consummation of the Business
Combination (the “Consummation Date”). Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account and to transfer the
proceeds into a segregated account held by you on behalf of the Beneficiaries to
the effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that Credit Suisse Securities (USA) LLC (the “Representative”) (with respect to
the Deferred Discount) and the Company shall direct on the Consummation Date. It
is acknowledged and agreed that while the funds are on deposit in the trust
operating account at J.P. Morgan Chase Bank, N.A.awaiting distribution, neither
the Company nor the Representative will earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated substantially, concurrently with your transfer of funds to the
accounts as directed by the Company (the “Notification”) and (ii) the Company
shall deliver to you (a) a certificate of the Chief Executive Officer or Chief
Financial Officer of the Company, which verifies that the Business Combination
has been approved by a vote of the Company’s shareholders, if a vote is held and
(b) joint written instruction signed by the Company and the Representative with
respect to the transfer of the funds held in the Trust Account, including
payment of the Deferred Discount from the Trust Account (the “Instruction
Letter”). You are hereby directed and authorized to transfer the funds held

 

A-1

 

in the Trust Account immediately upon your receipt of the Notification and the
Instruction Letter, in accordance with the terms of the Instruction Letter. In
the event that certain deposits held in the Trust Account may not be liquidated
by the Consummation Date without penalty, you will notify the Company in writing
of the same and the Company shall direct you as to whether such funds should
remain in the Trust Account and be distributed after the Consummation Date to
the Company. Upon the distribution of all the funds, net of any payments
necessary for reasonable unreimbursed expenses related to liquidating the Trust
Account, your obligations under the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in such written instruction as soon thereafter as possible.

 

 

Very truly yours,

 

Silver Spike Acquisition Corp.



      By:       Name:     Title:

 

cc: Credit Suisse Securities (USA) LLC

 

A-2 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company



One State Street, 30th Floor



New York, New York 10004



Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account No. Termination Letter

 

Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Silver Spike Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [·], 2019 (the “Trust Agreement”),
this is to advise you that the Company has been unable to effect a Business
Combination with a Target Business within the time frame specified in the
Company’s amended and restated memorandum and articles of association, as
described in the Company’s Prospectus relating to the Offering. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account and to transfer the total
proceeds into a segregated account held by you on behalf of the Beneficiaries to
await distribution to the Public Shareholders. The Company has selected [·] as
the effective date for the purpose of determining when the Public Shareholders
will be entitled to receive their share of the liquidation proceeds. You agree
to be the Paying Agent of record and, in your separate capacity as Paying Agent,
agree to distribute said funds directly to the Company’s Public Shareholders in
accordance with the terms of the Trust Agreement and the amended and restated
memorandum and articles of association of the Company. Upon the distribution of
all the funds, net of any payments necessary for reasonable unreimbursed
expenses related to liquidating the Trust Account, your obligations under the
Trust Agreement shall be terminated, except to the extent otherwise provided in
Section 1(i) of the Trust Agreement.

 

 

Very truly yours,

 

Silver Spike Acquisition Corp.



      By:       Name:     Title:

 

B-1 

 

cc: Credit Suisse Securities (USA) LLC

 

B-2

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company



One State Street, 30th Floor



New York, New York 10004



Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account No. Tax Payment Instruction

 

Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Silver Spike Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [·], 2019 (the “Trust Agreement”),
the Company hereby requests that you deliver to the Company $[·] of the interest
income earned on the Property as of the date hereof. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

 

The Company needs such funds [to pay for the tax obligations as set forth on the
attached tax return or tax statement]. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

 

Very truly yours,

 

Silver Spike Acquisition Corp.



      By:       Name:     Title:

 

cc: Credit Suisse Securities (USA) LLC

 

C-1

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company



One State Street, 30th Floor



New York, New York 10004



Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account No. Shareholder Redemption Withdrawal Instruction

 

Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Silver Spike Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [·], 2019 (the “Trust Agreement”),
the Company hereby requests that you deliver to the redeeming Public
Shareholders of the Company $[·] of the principal and interest income earned on
the Property as of the date hereof into a segregated account held by you on
behalf of the Beneficiaries for distribution to the Shareholders who have
requested redemption of their Ordinary Shares. Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay its Public Shareholders who have properly
elected to have their Ordinary Shares redeemed by the Company in connection with
a shareholder vote to approve an amendment to the provisions of the Company’s
amended and restated memorandum and articles of association (i) that would
affect the substance or timing of the Company’s obligation to redeem 100% of its
public Ordinary Shares if the Company does not complete its initial Business
Combination within the required time period or (ii) with respect to any other
provision relating to shareholders’ rights or pre-initial Business Combination
activity. As such, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter.

 

 

Very truly yours,

 

Silver Spike Acquisition Corp.



      By:       Name:     Title:

 

cc: Credit Suisse Securities (USA) LLC

 

D-1

